            Case 1:21-cv-00284-DAD-SAB Document 9 Filed 04/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   GEORGE AVALOS,                                      Case No. 1:21-cv-00284-NONE-SAB

11                  Plaintiff,                           ORDER GRANTING STIPULATED
                                                         REQUEST TO EXTEND TIME FOR
12           v.                                          DEFENDANTS TO FILE RESPONSIVE
                                                         PLEADING
13   JALVARS, INC., et al.,
                                                         (ECF No. 8)
14                  Defendants.

15

16          This action was filed on February 26, 2021. (ECF No. 1.) On April 8, 2021, the parties

17 submitted a stipulation agreeing to allow all Defendants until May 5, 2021, to file a responsive

18 pleading in this action. (ECF No. 8.) The Court finds good cause to approve the request based

19 on the parties’ proffered reason of continuing good faith settlement efforts.
20          Accordingly, IT IS HEREBY ORDERED that the deadline for Defendants to file a

21 responsive pleading shall be extended until May 5, 2021.

22
     IT IS SO ORDERED.
23

24 Dated:      April 9, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
